Case 1:17-cr-00101-LEK Document 818 Filed 01/27/20 Page 1 of 9      PageID #: 7175




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

KENNETH M. SORENSON
GREGG PARIS YATES #8225
Assistant United States Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail:     gregg.yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,              )   CR. NO. 17-00101 LEK
                                       )
          Plaintiff,                   )   GOVERNMENT’S RESPONSE TO THE
                                       )   DEFENDANT’S MOTION TO
    vs.                                )   DISMISS; CERTIFICATE OF SERVICE
                                       )
ANTHONY T. WILLIAMS (1),               )
                                       )
          Defendant.                   )
                                       )
                                       )

                       GOVERNMENT’S RESPONSE TO THE
                       DEFENDANT’S MOTION TO DISMISS

      The government respectfully submits this brief in response to Defendant

Anthony T. Williams’s Motion to Dismiss (Motion). ECF No. 806. None of the

purported bases for the Motion support dismissal of the Superseding Indictment.
Case 1:17-cr-00101-LEK Document 818 Filed 01/27/20 Page 2 of 9         PageID #: 7176




I.    Allegation of Witness Tampering

      The Motion’s accusation that the government engaged in witness tampering

is baseless. The Motion alleges that one of the defendant’s witnesses, Melvyn

Ventura, told another one of the defendant’s witnesses, Rosy Esprecion, that “he

had met with the prosecutors and that he no longer wanted to testify at trial.”

Motion Exh. A at 2, ECF No. 806-2. Mr. Ventura is a homeowner victim in the

scheme charged in the Superseding Indictment. The attached declaration of

Esprecion makes no mention of this conversation, but instead explains only in a

conclusory fashion that Esprecion “believes the FBI and Prosecutors are engaged

in ‘witness tampering’ in order to obtain an unlawful conviction. . . .” Mot., Exh.

A at 9 ¶ 10, ECF No. 806-2. The Motion also attaches an email, purportedly from

Mr. Ventura to Ms. Esprecion, in which he says he is “backing out of testifying for

Anthony.” Mot. Exh. A at 16.

      The government is not aware of any instruction or advice to Mr. Ventura to

decline to testify at trial. The government subpoenaed Mr. Ventura to testify in its

own case-in-chief. As of the date of this motion, it is the understanding of the

government that Mr. Ventura fully intends to testify at trial. Neither the

undersigned attorneys nor the case agent in this matter has advised Mr. Ventura

with respect to his obligations under the defendant’s subpoena other than to contact

the person indicated on the subpoena.


                                          2
Case 1:17-cr-00101-LEK Document 818 Filed 01/27/20 Page 3 of 9           PageID #: 7177




II.   Demand for Felony Charges Against the Attorneys for the Government

      The Motion’s demand for felony charges against the attorneys for the

government is yet another effort by Williams to intimidate and bully the

prosecution team with outlandish, fanciful allegations and demands lacking factual

support. Williams’ motion in this regard is not an appropriate matter for the Court

to order since it is the Executive Branch of our government that is vested with the

power to initiate criminal charges. The decision whether to prosecute as well as

the determination of the charge to be filed, rests solely in the discretion of the

prosecutor. See United States v. LaBonte, 520 U.S. 751, 762, 117 S.Ct. 1673, 137

L.Ed.2d 1001 (1997) (“[T]he discretion a prosecutor exercises when he decides

what, if any, charges to bring against a criminal suspect ... is an integral feature of

the criminal justice system, and is appropriate, so long as it is not based upon

improper factors.”); United States v. Batchelder, 442 U.S. 114, 124, 99 S.Ct. 2198,

60 L.Ed.2d 755 (1979) (holding that the prosecutor has discretion to choose the

statute under which the defendant is charged); United States v. Nixon, 418 U.S.

683, 693, 94 S.Ct. 3090, 41 L.Ed.2d 1039 (1974) (“[T]he Executive Branch has

exclusive authority and absolute discretion to decide whether to prosecute a case”).

Moreover, “[c]ourts generally have no place interfering with a prosecutor's

discretion regarding whom to prosecute, what charges to file, and whether to

engage in plea negotiations.” United States v. Banuelos–Rodriguez, 215 F.3d 969,


                                           3
Case 1:17-cr-00101-LEK Document 818 Filed 01/27/20 Page 4 of 9         PageID #: 7178




976 (9th Cir. 2000) (en banc). Under the separation of governmental powers

established by the Constitution, the executive branch has the primary responsibility

for determining which violations of the law shall be prosecuted. See United States

v. Miller, 722 F.2d 562, 565 (9th Cir. 1983) (“[S]eparation of powers requires that

the judiciary remain independent of executive affairs.... Charging decisions are

generally within the prosecutor's exclusive domain.”)

III.   Production of Discovery Material

       The defendant also erroneously accuses the government of withholding

discovery from him that had purportedly been in the possession of the government

since 2015. As discussed below, this accusation is false.

       A. January 8, 2020 Production – Discovery Disk 15

       The defendant’s accusation that the government has withheld the records

produced on January 8, 2020 is baseless. As part of its final pretrial preparation,

the government has been re-interviewing witnesses. These witnesses have been

provided additional documents to the government. As the government has been

receiving new records, it has promptly made them available to the defendant and

his standby counsel, Lars Isaacson, Esq. On approximately January 7 or 8, 2020,

James Evers, Enforcement Attorney, Office of Consumer Protection, provided the

government with declarations signed by homeowner victims of the defendant who

complained of being defrauded by the defendant. The government promptly bates


                                          4
Case 1:17-cr-00101-LEK Document 818 Filed 01/27/20 Page 5 of 9          PageID #: 7179




labeled these declarations and provided them to the defendant and Mr. Isaacson on

January 8, 2020 as Discovery Disk 15. As the government produced these

declarations as soon as it came into possession of them, the government complied

with its discovery obligations.

      B. January 13, 2020 Production – Discovery Disk 16

      The defendant’s accusation that the government produced “another

discovery disc #16 which has over 1,400 additional pages of discovery” is

misleading. The production referenced by the defendant represents recorded

telephone calls and e-mails from and to Anthony Williams, while he had been at

the Federal Detention Center, Honolulu, from September 2017 to sometime in

2018. The government uncovered this disk in December 2019, during a routine

review of its files to ensure that all discovery had been produced to the defendant.

When the disk was initially discovered, the U.S. Attorney’s Office mistakenly

believed that it had already been produced in discovery, and e-mailed standby

counsel to verify this fact. Exhibit A. Later, it was determined that a previous

production contained a different set of jailhouse calls and e-mails, and the re-

discovered disk was promptly produced as Discovery Disk 16. Exhibit B.

      In any event, the defendant has not been prejudiced by the late production of

Discovery Disk 16. The defendant has always had access to his own e-mails,

notwithstanding the government’s production of them to him. Moreover, insofar


                                          5
Case 1:17-cr-00101-LEK Document 818 Filed 01/27/20 Page 6 of 9          PageID #: 7180




as the defendant was a party to jailhouse calls, they represent his own self-serving

statements and conversations and would not represent Brady evidence. Finally,

none of the files contained on this disk appear on the government’s exhibit list and

the government has no intention to use any of these files in its case in chief.

      C. January 21, 2020 Production – Discovery Disk 17

      The government also recently sent the defendant Discovery Disk 17 of

pretrial disclosures required by Giglio and the Federal Rules of Evidence. As the

Court is aware, co-defendant Anabel Cabebe appeared before U.S. Magistrate

Judge Kenneth Mansfield to enter a guilty plea to an Information, pursuant to a

plea agreement. Because the government reserves the right to call Cabebe to

testify at trial, the government has produced her plea agreement to the defendant,

pursuant to its Giglio obligations.

      The government also has been working to create summary chart exhibits of

voluminous records, which it intends to introduce as substantive evidence pursuant

to Fed. R. Evid. Rule 1006. As required by the rule, the government gave notice to

the defendant and produced two summary charts on Discovery Disk 17. Rule 1006

(“The proponent must make the originals or duplicate available for examination or

copying, or both, by other parties at a reasonable time and place.”). The

government will shortly provide the defendant two updated charts, as well as two

additional charts.


                                          6
Case 1:17-cr-00101-LEK Document 818 Filed 01/27/20 Page 7 of 9        PageID #: 7181




      In sum, the defendant’s accusations that the government has engaged in

“illegal tactics or gamesmanship by . . . withholding discovery” are baseless. The

government has complied with its discovery and pretrial disclosure obligations and

will continue to do so.

IV.   Double Jeopardy

      The defendant has previously litigated his claim of double jeopardy in his

Sworn Motion to Dismiss Superseding Indictment. See generally Df. Mem. Law

in Supp. Sworn Mot. Dismiss Exh. A-2 at 5-7, ECF No. 294-3. This issue has

been decided. Order Denying Defendant’s Motion to Dismiss Superseding

Indictment 21, ECF No. 330 (“The Court therefore concludes the charges against

Defendant in the instant case do not violate his double jeopardy rights.”) (October

1, 2018 Order). The time to file for reconsideration of this decision has run

because the Motion was filed “more than fourteen (14) days after the court’s

written [October 1, 2018 Order was] filed.” Local Rule 60.1 of the Rules of the

U.S. District Court for the District of Hawaii.

//

//

//

//

//

//

                                          7
Case 1:17-cr-00101-LEK Document 818 Filed 01/27/20 Page 8 of 9         PageID #: 7182




                                 CONCLUSION

      In light of the foregoing, the government respectfully requests that the Court

deny the Motion.

                   DATED: January 27, 2020, at Honolulu, Hawaii.


                                              KENJI M. PRICE
                                              United States Attorney
                                              District of Hawaii


                                              By /s/ Gregg Paris Yates
                                                GREGG PARIS YATES
                                                Assistant U.S. Attorney




                                         8
Case 1:17-cr-00101-LEK Document 818 Filed 01/27/20 Page 9 of 9        PageID #: 7183




                          CERTIFICATE OF SERVICE

             I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was served on the following by the

method indicated on the date of filing:

Served Electronically through CM/ECF:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Attorney for Defendant
      ANTHONY T. WILLIAMS

Defendant to be served by First Class Mail on or before January 28, 2020:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820

             DATED: January 27, 2020, at Honolulu, Hawaii.


                                             /s/ Gregg Paris Yates
                                             U.S. Attorney’s Office
                                             District of Hawaii
